DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
 
Notice to Applicant
The following is a Non-Final Office Action. In response to Examiner’s Final Rejection of 11/10/21, Applicant, on 1/7/22, amended claims. Claims 1, 2, and 5-7 are pending in the instant application and have been rejected below. 
Based on MPEP 608.01(n), the phrase “according to claim 1 or 2” in claims 3-5 is acceptable multiple dependent claim phrasing.

Response to Amendment
Applicant’s amendments are acknowledged.
The objection to the Specification is withdrawn in light of the amended title. The title appears to be updated in the USPTO data systems as well now.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A management system for management support of a computer system…, comprising: 
… hold information relating to an incident that has occurred previously in the computer system and a workflow to the incident in association with each other the workflow including a command execution task and an approval task; 
first… acquire information relating to an incident newly occurring in the computer system from a user; 
second… acquire, from the holding means, the workflow for responding to the previous incident corresponding to the newly occurring incident on a basis of the information acquired by the first acquisition means; 
… update the workflow acquired by the second acquisition means on a basis of the information acquired by the first acquisition; and
wherein contents updated by the update unit in the workflow depends on a difference between the newly occurring incident and the previous incident corresponding to the newly occurring incident,
the workflow held in the holding… is abstracted by describing, with a variable, a part that specifies a target to be operated in the workflow;
the information relating to the newly occurring incident acquired by the first acquisition… includes a specific value specifying one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred;
the update… replaces the variable in the workflow with the specific value specifying the one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (managing personal behavior – following rules or instructions – claims are about giving users the procedure for responding to an incident). The claims are a series of steps of looking at information for a previous incident and a procedure for responding to the incident; storing information from previous workflows/solutions including “command task and approval task” (see fig. 14 – manager approval); look at information for a “new” incident; acquire a procedure for the new incident based on information in the incident and/or similarity/differences with the previous incident; and updating the procedure based on new incident and previous incidents; abstracting part specifying a target, relating new incident includes a specific value specifying a name of a computer, server, database, equipment; updating variable in workflow with specific value specifying, e.g. server (see par 52 as published - re-naming servers, computers, etc; naming a specific server, e.g. Severg0001). Accordingly, claim 1 is directed to an abstract idea because it is only providing the rules or instructions (i.e. procedures) for how the incidents should be addressed, “abstracting” and swapping out naming of servers, computers and replacing it in workflows/tickets. The fact that the procedures are just presented results in just recommendations for what a person should tell someone else to do. The claim covers a workflow/ticket describing that there are servers, databases, equipment as part of the recommendation to a person as to how they can resolve an issue.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A management system for management support of a “computer system including a plurality of computers, a plurality of servers, a plurality of databases and a plurality of network equipment”, ( as explained above, the body of the claim makes clear that the workflow describes to a person which computer the workflow/procedure is for; to extent preamble requires one of these components this is apply it [the abstract idea] on a computer – MPEP 2106.05(f) comprising: 
“a memory” (apply it on a computer – MPEP 2106.05(f))
“a processor executing a program stored in the memory, the program causing the management system to implement” (apply it on a computer – MPEP 2106.05(f));
“a holding unit” configured to hold information relating to an incident that has occurred previously in the computer system and a workflow to the incident in association with each other, the workflow including a command execution task and an approval task; 
“a first acquisition unit” configured to acquire information relating to an incident newly occurring in the computer system from a user; 
“a second acquisition unit” configured to acquire, from the holding unit, the workflow for responding to the previous incident corresponding to the newly occurring incident on a basis of the information acquired by the first acquisition means; and 
“an update unit” configured to update the workflow acquired by the second acquisition unit on a basis of the information acquired by the first acquisition unit. (holding unit interpreted as memory; other “units” interpreted as computer executing steps; results in just “by a computer” occurring for each claim; as a result – this is MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; notably, the steps just update the steps/actions in the workflow/procedure); 
the workflow held in the holding “unit” is abstracted by describing, with a variable, a part that specifies a target to be operated in the workflow; (apply it on a computer – MPEP 2106.05(f);
the information relating to the newly occurring incident acquired by the first acquisition “unit” includes a specific value specifying one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred; (apply it on a computer – MPEP 2106.05(f)); 
the update “unit” replaces the variable in the workflow with the specific value specifying the one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred (apply it on a computer – MPEP 2106.05(f)).
These elements of processor, “memory,” and “unit” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processor executing program from ““memory” and “unit” [which is now just the stored software instructions] are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
“a holding unit” configured to hold information relating to an incident that has occurred previously in the computer system and a procedure for responding to the incident in association with each other (MPEP 2106.05(d)(II) – storing and retrieving information in memory);
the information relating to the newly occurring incident acquired by the first acquisition “unit” includes a specific value specifying one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred; (MPEP 2106.05(d)(II) – electronic recordkeeping – the information here refers to the information stored in a workflow).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Claim 2 recites an additional element of “a presentation unit configured to present the workflow acquired by the second acquisition unit to the user in a selectable manner.” This is a display with a GUI allowing selections. This additional element is “apply it” on a computer (MPEP 2106.05f) and field of use (MPEP 2106.05h) for stating the interface is selectable. Claim 2 also narrows the abstract idea by stating that the procedure is executed. Claim 2 also has an additional element of the computer is executing the selected procedure – the specification gives no further details of this execution. This is just “apply it” on a computer at step 2a, prong 2 and step 2b. Claim 5 recites an additional element of acquiring procedures for responding using “machine learning.” The machine learning is viewed as “apply it” on a computer at step 2a, prong 2 and step 2B as there are no further details regarding this, and paragraph 43 as published even states it could be “using a known machine learning technique.” Claim 6 narrows the abstract idea by naming data collected (1) error message, 2) failure classification) and then analyzing for similarity between the error message and the failure classification. The outputted procedure that is most similar (highest score) is part of just displaying the result – and this is “apply it” on a computer at step 2a, prong 2 and step 2B. Claim 7, similar to claim 2 above, also has an additional element of the computer is executing the selected procedure. This is just “apply it” on a computer at step 2a, prong 2 and step 2b. See example FIG. 12 – this could just be “set approver”; execute any command with the computer [computer doing it]; process approval.” 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Suggested claim language to consider, attempting to incorporate FIG. 7 among other aspects; please check for consistency with other claims:
A management system for management support of a computer system including a plurality of computers, a plurality of servers, a plurality of databases and a plurality of network equipment, comprising: 
a memory; and 
a processor executing a program stored in the memory, the program causing the management system to implement: 
a knowledge workflow holding unit configured to hold information relating to an incident that has occurred previously in the computer system and a workflow for responding to the incident in association with each other, the workflow including a command execution task and an approval task; 
a ticket reception unit configured to acquire information relating to an incident newly occurring in the computer system from a user;
a definition registration unit configured to acquire, from the holding unit, the workflow for responding to the previous incident corresponding to the newly occurring incident on a basis of the information acquired by the ticket reception unit; and 
an update unit configured to update the workflow acquired by the definition registration unit on a basis of the information acquired by the ticket reception unit, Reply to Office action of: November 10, 2021 wherein contents updated by the update unit in the workflow depends on a difference between the newly occurring incident and the previous incident corresponding to the newly occurring incident,
replacing, by the definition registration unit, a targeted word variable to be operated in the previous workflow, the targeted word corresponding to one of the plurality of computers, one of the plurality of servers, one of the plurality of databases and one of the plurality of network equipment;

the information relating to the newly occurring incident acquired by the ticket reception unit includes a specific value specifying one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred, and 
the update unit replaces the targeted variable in the previous workflow with the specific value from the newly occurring incident specifying the one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred;
presenting, by a presentation unit, the workflow acquired by the definition registration unit to the user in a selectable manner; 
an execution unit configured to execute the workflow updated by the update unit upon selection of the workflow acquired by the definition registration unit by the user; 
incrementing, by the definition registration unit, the selected workflow and incrementing the version in the holding unit; and 
presenting, by the presentation unit, a workflow generation area that receives selections at desired positions by drag and drop from users to further edit the workflow and place the command execution task and the approval task and edit branch settings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2016/0224910) in view of Li (US 2017/0103128).
Concerning claim 1, Deng discloses:
A management system for management support of a computer system including a plurality of computers, a plurality of servers, a plurality of databases and a plurality of network equipment, (Deng – See par 44, FIG. 1 - The networked computer environment 100 may include a computer 102 with a processor 104 and a data storage device 106 that is enabled to run a System Administrator Action Program 108A. The networked computer environment 100 may also include a server 112. See also FIG. 3 – showing computer components; See par 47 – category of ticket problem may be “hard disk full”; FIG. 2, an operational flowchart 200 illustrating the process that is triggered when a new problem ticket is created, consisting of steps carried out by the System Administrator Action Program 108A, 108B (FIG. 1) to extract system administrator actions performed to resolve the ticket, …and store the reviewed workflow in a knowledge base for future use; see also Li applied below – See par 25 - expression of symptom can have component such as server, middleware, application), comprising: 
a memory (Deng – see par 68 – computing device 12 including processors 16 and system memory 28); and
a processor executing a program stored in the memory, the program causing the management system to implement (Deng – see par 73 - Program/utility 40, having a set (at least one) of program modules 42, may be stored in memory 28 by way of example, and not limitation, as well as an operating system, one or more application programs, other program modules, and program data. Program modules 42 generally carry out the functions and/or methodologies of embodiments of the invention as described herein.):
a holding unit (Par 67 as published states “examples of the holding unit are a hard disk and a semiconductor memory” – Deng – See par 44, FIG. 1 – networked computer environment includes data storage device 106 to run system administrator action program 108a; knowledge base 116 on server 112; See also par 61 – FIG. 1, 3 – computer components may include one or more computer-readable tangible storage devices) configured to hold information relating to an incident that has occurred previously in the computer system and a workflow for responding to the incident in association with each other (Deng – See par 43 -extract previous system administrator actions in order to create candidate, best-practice workflows for a given type of information technology (IT) system problem, which can be used to resolve a future problem ticket associated with a similar system issue. summaries of administrator actions may be grouped together into a cluster based on similarity of the administrator actions. Thereafter, a candidate workflow may be created using the individual summaries of administrator actions, computed on all summaries belonging to a group (e.g. cluster). Then, the reviewed workflow may be stored in a knowledge base; See par 43 - a ticket may be associated with a problem of a given type or category. See par 47 - FIG. 2, an operational flowchart 200 illustrating the process that is triggered when a new problem ticket is created, consisting of steps to extract system administrator actions performed to resolve the ticket, summarize similar system administrator actions into a workflow when sufficient number of tickets for a similar problem have been resolved, and store the reviewed workflow in a knowledge base for future use), the workflow including a command execution task (Deng – See par 53 - Additionally, command history files may document the commands the system administrator may have utilized while performing corrective action on the ticket. As previously described in step 208, the difference set S.sub.j2−S.sub.j1 may include the changes implemented in a command history file between the first snapshot S.sub.j1 and the second snapshot S.sub.j2.) and an approval task (Deng – See par 43, 47 – candidate workflows may be reviewed by an expert administrator, then once reviewed, stored in a knowledge base);
a first acquisition unit (No explicit example for this; Par 42 as published states “the ticket reception unit 104 acquires information relating to an incident newly occurring in the managed system 4 from the service desk”; par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Deng – See par 24 - The flowchart and block diagrams in the Figures illustrate the architecture, and operation of possible implementations of systems, methods, and computer program products. In this regard, each block in the flowchart or block diagrams may represent a module, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s); each block/flowchart can be implemented by hardware-based systems or combinations of hardware and computer instructions) configured to acquire information relating to an incident newly occurring in the computer system from a user (Deng See par 47, FIG. 2 - FIG. 2, an operational flowchart 200 illustrating the process that is triggered when a new problem ticket is created, consisting of steps carried out by the System Administrator Action Program 108A, 108B (FIG. 1) to extract system administrator actions performed to resolve the ticket; At 202 within the System Administrator Action Program 108A, 108B (FIG. 1), a category C.sub.i may be assigned to a new ticket, based on the problem associated with the ticket); 
a second acquisition unit (Interpreted same as “first acquisition unit” above – processor implementing instructions from memory. Deng – See par 24 - The flowchart and block diagrams in the Figures illustrate operation of possible implementations of systems, methods, and computer program products. Each block may represent a module, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s)) configured to acquire, from the holding unit, the workflow for responding to the previous incident corresponding to the newly occurring incident on a basis of the information acquired by the first acquisition unit (Deng – See par 43, 54 – extract previous administrator actions to create candidate, best-practice workflows for a given type of problem to resolve a future ticket with a “similar” system issue; See par 55, FIG. 2 - Next at 218, the System Administrator Action Program 108A, 108B (FIG. 1) may construct a candidate workflow (e.g. action plan) to resolve a ticket in category C.sub.i using the grouped summaries of administrator actions. Additionally, steps within summaries of administrator actions implemented in a large number of summaries of administrator actions may be given more weight when constructing a candidate workflow, since steps performed by many system administrators may be more reliable. Identifying distinct n-grams in a single group or cluster of system administrator action summaries and identifying the most frequently as important atomic-steps in the field of IT systems management that may assist with creating accurate idealized workflows to be presented for review).
Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). While suggested, Deng does not explicitly disclose:
“an update unit configured to update the workflow acquired by the second acquisition unit on a basis of the information acquired by the first acquisition unit.”
Li discloses the limitations:
an update unit (“update unit” 110 shown in FIG. 3 - par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Li – See par 72 – invention can be computer program product with computer readable storage medium having program instructions for causing processor to carry out invention) configured to update the workflow for responding acquired by the second acquisition unit on a basis of the acquired information acquired by the first acquisition unit (Li – See par 26 – solution for current ticket can be searching to find a relevant ticket helpful for current ticket; see par 55 - Specifically, the extraction apparatus 701 can extract the topology of the current application based on the application and the component indicated in the current ticket and the information regarding the topology of the server system stored in the CMDB, as described above. See par 55-56 - The selection apparatus 702 can select an application relevant to the current/first application (called a second application below for convenience of description) from a plurality of candidate applications of the server system (disclosing acquiring workflow responding to previous incidents, corresponding to new incident), according to the extracted topology of the first application (new incident). In the embodiment, the second application relevant to the first application can be a candidate application similar to the first application; See par 57 - Specifically, the selection apparatus 702 can perform the selection of the second application based on a similarity degree between each candidate application and the first application.).
Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). Deng further discloses looking at similarity of administrator actions (See par 43), grouping similar approaches to solve similar tickets in a category (See par 54). Deng does not explicitly disclose the limitations.
	Li discloses:
wherein contents updated by the update unit in the workflow depends on a difference between the newly occurring incident and the previous incident corresponding to the newly occurring incident (Li – Fig. 6-7 – See par 60-61 -  A distance between a node in the first topology (except for the node corresponding to the first application, in other words, the first application per se) and its corresponding node in the candidate topology can be determined in various manners. In the embodiment, the Jaccard distance between the node in the first topology and its corresponding node in the candidate topology can be determined by the selection apparatus 702 according to tickets (i.e. history tickets) associated with the applications).
Deng discloses clustering actions for resolution based on similarities in actions and states (See par 54) where different issues can have error messages like “file system out of space” (See par 53-54). Deng in combination with Li discloses the remaining limitations:
the workflow held in the holding unit is abstracted by describing, with a variable, a part that specifies a target to be operated in the workflow (Li – see par 25 - The expression describing the symptom can have a predetermined format. For example, the expression describing the symptom can be a combination of a name and a descriptive word, where the name is a name of the component associated with the symptom, such as “A1” or “application A1”, “M2” or “middleware M2”, or “S1” or “server S1” shown in FIG. 2, and the descriptive word can be a word describing various abnormal status or events, such as “down”, “not available/unavailable” or “lost”), 
the information relating to the newly occurring incident acquired by the first acquisition unit includes a specific value specifying one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred (Li – see par 49 - The calculation of the similarity degree will be described in conjunction with an example shown in FIG. 6 hereinafter. Assume that the replacement ticket T1 indicates components “someAPP”. “server xyz”, “server xyz2” and “MQ” and a symptom “MQ connection is lost”, a first ticket associated with the second application TH1 indicates components “someAPP’. “server xyz”, “MQ”, “WAS” and “MQ connection lost”… and 2nd and 3rd tickets; See par 68 – replacement ticket by replacing names with components in context of current ticket (topology of the 2nd application) ; can be based on searching for ticket with similarity degree greater than a threshold), and 
the update unit replaces the variable in the workflow with the specific value specifying the one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred (Applicant’s example in par 52 as published states- replacing a word with “Server0001” for a “specific state” for the workflow. Li – par 45 - Continuing with FIG. 4, in step S403, tickets associated with the second application can be searched for the ticket relevant to the current ticket. In an implementation, a replacement ticket can be generated by replacing names of at least one component included in the current ticket; Therefore, each component included in the current ticket has a corresponding component in the topology of the second application. Accordingly, the names of the components included in the current ticket can be replaced with the names of corresponding components in the topology of the second application).
Both Deng and Li are analogous art as they are directed to responding to tickets regarding computing issues/incidents and resolving the issues (See Deng Abstract; Li Abstract, par 25). 1) Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). Deng further discloses looking at similarity of administrator actions (See par 43), grouping similar approaches to solve similar tickets in a category (See par 54). Li improves upon Deng by explicitly updating to identify similarity between relevant previous tickets and current topology of current ticket (See par 26, 55-57, 60-61). One of ordinary skill in the art would be motivated to further include explicitly updating the procedure for resolutions based on information acquired from previous incidents and similarity assessments to efficiently improve upon the actions in the workflows and knowledge base of Deng. 2) Deng discloses clustering actions for resolution based on similarities in actions and states (See par 54) where different issues can have error messages like “file system out of space” (See par 53-54). Li improves upon Deng by further using naming formats and expressions and descriptive words in the tickets (See par 25); naming specific servers in a replacement ticket by replacing the corresponding names/components (See par 49, 68, 45). One of ordinary skill in the art would be motivated to further include explicitly customizing solution messages for the current ticket’s issues and topology to efficiently improve upon the error messages analyzed in Deng. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of constructing candidate workflows (action plans) to resolve tickets/issues in Deng to further update the resolutions based on the “current/new” ticket and to customize the names of the components for the current/new topology as disclosed in Li, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.  

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2016/0224910) in view of Li (US 2017/0103128), as applied to claim 1 above, and further in view of Garay (US 2018/0307756).
Concerning claim 2, Deng discloses:
The management system according to claim 1, the program further causing the management system to implement: 
a presentation unit (No explicit example for this; presentation unit 108 in FIG. 3; par 51 as published states “presentation unit 108 presents the process 508 to the service desk on a recommendation screen described later”; par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Deng – See par 34 – applications accessible through web browser; See par 64, FIG. 3 – display monitor 920; External components 900 a, b can also include touch screens, virtual keyboards, touch pads, pointing devices, and other human interface devices.) configured to present the workflow procedure for responding acquired by the second acquisition unit to the user in a selectable manner (Deng – see par 15 - a system administrator may browse a library of action plans in order to select the most appropriate action plan to aid in resolving the current system issue. Action plans provide guidance to system administrators by outlining specific workflow steps and commands that may be taken to resolve a system issue. See par 56 - Next at 220, the System Administrator Action Program 108A, 108B (FIG. 1) may present the candidate workflow to an SME for review.).
Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). Li discloses executing steps to implement actions (see par 51) and that they are solving incidents from a ticket (See par 50), but it is not explicitly clear if a person solves it or the computer.
Deng and Li do not explicitly disclose:
“an execution unit configured to execute the workflow updated by the update unit upon selection of the workflow acquired by the second acquisition unit by the user.”
Garay discloses the limitations:
an execution unit (No explicit example for this; execution unit 112 in FIG. 3; par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. 
Garay – See par 120 - Functional aspects can be implemented in algorithms that execute on one or more processors. 121 - the terms “module” or “monitor” as used herein and in the figures may be understood as corresponding to a functional unit implemented using software, hardware (e.g., an ASIC), or a combination of software and hardware. In certain contexts, such modules or monitors may be understood to be a processor-implemented software module or software-implemented monitor that is part of or callable by an executable program) configured to execute the procedure for responding updated by the update unit upon selection of the procedure for responding acquired by the second acquisition unit by the user (Spec par 40 as published - The number of useful times is the number of times received feedback that the knowledge workflow has been useful when the knowledge workflow is selected by the recommendation engine 106 described later and used at the service desk. The number of times of use is the number of times that the knowledge workflow is selected by the recommendation engine 106 described later and used at the service desk.  Garay discloses the limitations – See par 92 - The machine learning techniques are also utilized to reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions, to make resolution optimal, based on previous success rates and information collected; See par 100 – incident resolution and classification can also include - data optimization for accurate machine learning technique utilization, analytics and metric information including the success of the generated/suggested resolution options. See par 104 - In addition, the resolution options can be automatically applied to help resolve the incident automatically without requiring intervention by an operator of the client device.).
	It would have been obvious to combine Deng and Li for the same reasons as stated above with regards to claim 1. In addition, Deng and Garay and Li are analogous art as they are directed to responding to tickets regarding computing issues/incidents and resolving the issues (See Deng Abstract; Garay Abstract; Li Abstract, par 25). 1) Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). Li discloses executing steps to implement actions (see par 51) and that they are solving incidents from a ticket (See par 50). Garay improves upon Deng and Li by explicitly updating to identify resolutions for issues (see par 92, 100), while also implementing resolution of tickets automatically in one option (See par 104). One of ordinary skill in the art would be motivated to further include explicitly updating the procedure for resolutions and automatically executing the resolutions to efficiently improve upon the actions in the workflows and knowledge base of Deng and the search for similar tickets based on topology and named components in Li. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of constructing candidate workflows (action plans) to resolve tickets/issues in Deng to further search for similar tickets based on components in Li and to further update the resolutions and automatically execute resolutions as disclosed in Garay, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.  

	Concerning claim 5, Deng discloses “Additionally, the present embodiment has the capacity to improve the technical field of system administrator resolution of help desk tickets by using automated machine-level analysis to determine a standardized workflow to correct a known system issue” (See par 14). Deng and Li do not explicitly disclose the limitations.
	Garay discloses the limitations:
The management system according to claim 1 or 2, wherein the second acquisition unit acquires the workflow for responding using a model obtained by machine learning (Garay – see par 92 - The machine learning techniques are also utilized to reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected. See par 101 - After organization of the data into the tree type data structure (or a similar data structure), the system utilizes machine learning techniques to learn from the data thereby enabling storage of the path to pain point data in optimized locations associated with resolution options (e.g., knowledge base articles or KB articles). By optimizing and reorganizing the tree structure, the information and resolution options associated various incidents can be more readily returned).
It would have been obvious to combine Deng, Li, and Garay for the same reasons as stated above with regards to claim 2. In addition, Deng discloses “Additionally, the present embodiment has the capacity to improve the technical field of system administrator resolution of help desk tickets by using automated machine-level analysis to determine a standardized workflow to correct a known system issue” (See par 14). Garay improves upon Deng and Li by explicitly updating to identify resolutions for issues, such as based on previous success rates and information collected, and to remain “up to date” while also using machine learning to update and optimize the resolutions (See par 92, 101-101). One of ordinary skill in the art would be motivated to further include explicitly updating the procedure for resolutions and optimizing the resolutions using machine learning to efficiently improve upon the actions in the workflows and knowledge base of Deng and the search for similar tickets based on topology and named components in Li.

Concerning claim 6, Deng discloses:
The management system according to claim 1 or 2, wherein 
the information acquired by the first acquisition unit includes contents of error message and failure classification (Deng – see par 43 – ticket associated with a problem of a given type or category; see par 47 - Assignment of a problem category C.sub.i to a ticket may be completed manually by a human dispatcher or automatically using text-analysis techniques; see par 54 - The System Administrator Action Program 108A, 108B (FIG. 1) may group together summaries of administrator actions that follow similar approaches to solve similar tickets in a category C.sub.i. For example, a first solution to a system issue in the category “file system out of space” [Applicant’s example in paragraph 41 as published is “title of the incident includes text that briefly describes the relevant incident; Deng discloses the limitation based on broadest reasonable interpretation in light of the specification] may be to remove files and processes from the system; ), and 
the second acquisition unit calculates the degree of similarity, as a score for the respective workflow, between the workflow held in the holding unit and the contents of the error message and the failure classification (Deng – See par 54 - Additionally, the System Administrator Action Program 108A, 108B (FIG. 1) may perform the grouping by representing each summary as an ordered vector of actions and state changes. Furthermore, subsequent adaptations of clustering algorithms, which may be based on applying similarity measures between a pair of unordered vectors to determine groupings, may be used for clustering system administrator action summaries.
Li – see par 57-58 – similarity degree
Garay also discloses – See par 91 - If pathways are determined to be similar, then similar incidents can be determined and similar associated resolution options can be generated. The determination of similarities between path to pain points or pathways and incident related information (including but not limited to the actions comprising user commands and transaction steps, descriptions, and incident data associated with each incident) can be carried out by a machine learning mechanism or techniques that analyze historical data and current data. The analysis of historical data and current data results in comparative data which can be utilized to determine that different pathways can be resolved by similar solutions.)
Deng discloses presenting a candidate “ideal” workflow for each ticket category (See FIG. 2, 218-220). Garay discloses that resolution information can include a “list of similar resolutions associated with the incident (See par 112). However, Deng and Garay do not explicitly disclose having the highest scored/similar one being recommended.
Li discloses:
and outputs a predetermined number of the workflow in order of the highest score as recommended workflow (Li – See par 45-47 – ticket with similarity degree greater than threshold can be the “ticket similar to the current ticket”. See par 49 – using weights to multiply the most important aspects, or that the input is from an expert instead of a beginner, to influence the similarity values, to determine ticket TH1 and TH2 are 0.8, and 0.6, greater than the threshold 0.5 [but not ticket TH3]; see par 57 - the selection apparatus 702 can select at least one candidate application, a similarity degree between which and the first application is greater than a first threshold, from the plurality of candidate applications, as the second application relevant to the first application).
It would have been obvious to combine Deng, Li, and Garay for the same reasons as stated above with regards to claim 1. Deng discloses presenting a candidate “ideal” workflow or reach ticket category (See FIG. 2, 218-220). Garay discloses that resolution information can include a “list of similar resolutions associated with the incident (See par 112). Li improves upon Deng and Garay by explicitly selecting one or two or more solutions that meet a threshold value (See par 45-47, 49, 57). One of ordinary skill in the art would be motivated to further include explicitly scoring the similar solutions based on weightings that are only above a threshold to efficiently improve upon the actions in the workflows and knowledge base and the “ideal” workflow generated for a ticket category of Deng and the generation of a “list of similar resolutions” in Garay.

Concerning claim 7, Deng, Li, and Garay disclose:
The management system according to claim 1, further comprising an execution unit (Garay – See par 120 - Functional aspects can be implemented in algorithms that execute on one or more processors. 121 - the terms “module” or “monitor” as used herein and in the figures may be understood as corresponding to a functional unit implemented using software, hardware (e.g., an ASIC), or a combination of software and hardware. In certain contexts, such modules or monitors may be understood to be a processor-implemented software module or software-implemented monitor that is part of or callable by an executable program) configured to execute the workflow updated by the update unit (Garay discloses the limitations – See par 92 - The machine learning techniques are also utilized to reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions, to make resolution optimal, based on previous success rates and information collected; See par 100 – incident resolution and classification can also include - data optimization for accurate machine learning technique utilization, analytics and metric information including the success of the generated/suggested resolution options. See par 104 - In addition, the resolution options can be automatically applied to help resolve the incident automatically without requiring intervention by an operator of the client device), wherein the execution unit executes the workflow updated by the update unit on the one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred, specified by the specific value (Garay – see par 109 – Based upon the receiving the recorded path to pain point information (including but not limited to the series of actions, incident data, etc.), a database (such as the database 304 of FIG. 3) can be queried for various potential resolution information and options to help resolve the experienced incident. Once the appropriate resolution information and options are identified, a message can be transmitted with this information so that the resolution options or recommendations can be applied to address or resolve the incident; 
Li – see par 25, 49 – expression with names of components and symptoms; replacement ticket indicates components “someAPP”. “server xyz”, “server xyz2” and “MQ” and a symptom “MQ connection is lost”).
It would have been obvious to combine Deng, Li, and Garay for the same reasons as stated above with regards to claim 1. In addition, Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). Li discloses executing steps to implement actions (see par 51) and that they are solving incidents from a ticket (See par 50). Garay improves upon Deng and Li by explicitly updating to identify resolutions for issues (see par 92, 100), while also implementing resolution of tickets automatically in one option (See par 104). One of ordinary skill in the art would be motivated to further include explicitly updating the procedure for resolutions and automatically executing the resolutions to efficiently improve upon the actions in the workflows and knowledge base of Deng and the search for similar tickets based on topology and named components in Li. 2) Deng discloses clustering actions for resolution based on similarities in actions and states (See par 54) where different issues can have error messages like “file system out of space” (See par 53-54). Garay and Li improve upon Deng by Garay disclosing executing resolutions (See par 92, 100, 104) and using information regarding components involved (See par 109) and Li disclosing that the ticket can include the appropriate components and symptoms for the current incident and topology (Li par 25, 49). One of ordinary skill in the art would be motivated to further include explicitly customizing solution messages with steps to take in Garay and Li to efficiently improve upon the error messages analyzed in Deng.
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant argues with respect to 101 that “abstracting” the workflow and rewriting the workflow for the new incident will “save the labor” and therefore this “reduces the processing workload of the computer system, i.e. improves the function of a computer.” Remarks, page 6-7. In response, Examiner respectfully disagrees with the analysis. Applicant’s arguments are with regards to the human benefit – saving time/labor of a person. MPEP 2106.05a has examples explaining that the speed of the computer itself does not show an improvement in computer functionality, see, e.g. “Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).”
Applicant then argues that replacing the value with the server/computer name for the current/new incident is a practical application (step 2a, prong 2) or unconventional (step 2B). Remarks, page 6-7. In response, Examiner respectfully disagrees. The replacement of the text for the current situation, as claimed, is not an improvement in technology. There are little details regarding the replacement, and how it works technically in paragraphs 46, 51, 52, 54. Accordingly, at this time, in the manner the claim is recited, replacement with the computer for the current/new incident is viewed as part of the abstract idea. See revised rejection. As further evidence of the claim currently just being “present recommendations to a user,” even paragraph 55 a published states that the workflow is presented to a “person in charge.”
With respect to 103, Applicant argues that Deng does not disclose “second acquisition unit” because Deng’s 218 is a process for accumulating knowledge and does not correspond to workflow corresponding to new incident on basis of previous incident. Remarks, pages 7-8. In response, Examiner respectfully disagrees. Deng discloses looking at candidates workflows from the past to present it for review; paragraphs 43, 54 are also newly cited explicitly stating that Deng looks at similarity. Li also discloses similarity between candidate and new tickets (See par 57).
The remaining arguments are moot in view of the new rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619